                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               COLUMBIA DIVISION

 JAMES GLADDEN, JR.,                               )
                                                   )
         Plaintiff,                                )
                                                   )    NO. 1:18-cv-00081
 v.                                                )    JUDGE CAMPBELL
                                                   )    MAGISTRATE JUDGE
 GUNNAR SOUTHERLAND, et al.,                       )    FRENSLEY
                                                   )
         Defendants.                               )

                                  MEMORANDUM OPINION

       James Gladden, Jr., a pre-trial detainee in the custody of the Marshall County Jail in

Lewisburg, Tennessee, filed this pro se, in forma pauperis action under 42 U.S.C. § 1983 against

Gunnar Southerland and Judge Barbara Medley, alleging violations of Plaintiff’s constitutional

and civil rights. (Doc. No. 1). The complaint is before the Court for an initial review pursuant to

the Prison Litigation Reform Act (“PLRA”), 28 U.S.C. §§ 1915(e)(2) and 1915A.

I.     PLRA Screening Standard

       Under 28 U.S.C. § 1915(e)(2)(B), the court must dismiss any portion of a civil complaint

filed in forma pauperis that fails to state a claim upon which relief can be granted, is frivolous, or

seeks monetary relief from a defendant who is immune from such relief. Section 1915A similarly

requires initial review of any “complaint in a civil action in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity,” id. § 1915A(a), and

summary dismissal of the complaint on the same grounds as those articulated in § 1915(e)(2)(B).

Id. § 1915A(b).

       The court must construe a pro se complaint liberally, United States v. Smotherman, 838

F.3d 736, 739 (6th Cir. 2016)(citing Erickson v. Pardus, 551 U.S. 89, 94 (2007)), and accept the


                                                  1
plaintiff’s factual allegations as true unless they are entirely without credibility. See Thomas v.

Eby, 481 F.3d 434, 437 (6th Cir. 2007)(citing Denton v. Hernandez, 504 U.S. 25, 33 (1992)).

Although pro se pleadings are to be held to a less stringent standard than formal pleadings drafted

by lawyers, Haines v. Kerner, 404 U.S. 519, 520–21 (1972); Jourdan v. Jabe, 951 F.2d 108, 110

(6th Cir. 1991), the courts’ “duty to be ‘less stringent’ with pro se complaints does not require us

to conjure up [unpleaded] allegations.” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979) (citation

omitted).

II.    Section 1983 Standard

       Title 42 U.S.C. § 1983 creates a cause of action against any person who, acting under color

of state law, abridges “rights, privileges, or immunities secured by the Constitution and laws . . .

.” To state a claim under Section 1983, a plaintiff must allege and show two elements: (1) that

he was deprived of a right secured by the Constitution or laws of the United States; and (2) that

the deprivation was caused by a person acting under color of state law. Dominguez v. Corr. Med.

Servs., 555 F.3d 543, 549 (6th Cir. 2009)(quoting Sigley v. City of Panama Heights, 437 F.3d 527,

533 (6th Cir. 2006)); 42 U.S.C. § 1983.

III.   Alleged Facts

       The complaint alleges that, on August 2, 2018, Officer Gunnar Southerland arrived at

Plaintiff’s personal residence in Lewisburg, Tennessee. Although an alleged victim “testified to

Gladden’s innocence,” Southerland arrested Plaintiff for aggravated domestic assault. At the time

of his arrest, Southerland did not tell Plaintiff why he was being arrested and failed to give Plaintiff

his Miranda rights. The complaint alleges that Southerland falsely arrested Plaintiff because he is

an African-American and the alleged victims were “Anglo-American[s].” (Doc. No. 1 at 5).



                                                   2
       The complaint further alleges that, on September 24, 2018, Lewisburg “City Court” Judge

Barbara Medley violated Plaintiff’s Sixth Amendment right to effective counsel because she did

not grant Plaintiff’s request to remove his court-appointed defense attorney. (Id. at 2). On October

28, 2018, Judge Medley “show[ed] judicial prejudice” during Plaintiff’s preliminary hearing by

ruling to bound over all charges against Plaintiff, despite an alleged victim testifying that Plaintiff

was innocent. (Id. at 6). Plaintiff seeks a dismissal of all charges, monetary damages, and lost

wages. (Id. at 7).

IV.    Analysis

       The complaint names two Defendants: Officer Southerland and Judge Barbara Medley.

Both Defendants are sued in their individual and official capacities. (Doc. No. 1 at 2).

       A.      Officer Southerland in his official capacity

         A claim against Officer Southerland in his official capacity is a claim against the Officer’s

office rather than the individual himself. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71

(1989). Plaintiff alleges in his complaint that Officer Southerland is employed by the City of

Lewisburg, Tennessee. In essence, then, Plaintiff’s official capacity claims against Officer

Southerland are against the City of Lewisburg, Tennessee. See Kentucky v. Graham, 473 U.S.

159 (1985); Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994) (citing Will, 491 U.S. 58, 68

(“A suit against an individual in his official capacity is the equivalent of a suit against the

governmental entity.”)).

        While Lewisburg, Tennessee, is a suable entity, it is responsible under Section 1983 only

for its “own illegal acts. [It is] not vicariously liable under § 1983 for [its] employees' actions.”

Connick v. Thompson, 563 U.S. 51, 60 (2011) (internal citations and quotation marks omitted).

Under Section 1983, a municipality can only be held liable if the plaintiff demonstrates that the

                                                  3
alleged federal violation was a direct result of the city's official policy or custom. Burgess v.

Fisher, 735 F.3d 462, 478 (6th Cir. 2013) (citing Monell v. Dep't of Soc. Servs., 436 U.S. 658, 693

(1978)); Regets v. City of Plymouth, 568 Fed. App’x 380, 394 (6th Cir. 2014) (quoting Slusher v.

Carson, 540 F.3d 449, 456-57 (6th Cir. 2008)). A plaintiff can make a showing of an illegal policy

or custom by demonstrating one of the following: (1) the existence of an illegal official policy or

legislative enactment; (2) that an official with final decision making authority ratified illegal

actions; (3) the existence of a policy of inadequate training or supervision; or (4) the existence of

a custom or tolerance or acquiescence of federal rights violations. Burgess, 735 F.3d at 478.

       Here, the allegations of the complaint are insufficient to state a claim for municipal liability

against the City of Lewisburg under Section 1983. The complaint does not identify or describe

any of the City’s policies, procedures, practices, or customs relating to training; it does not identify

any particular shortcomings in that training or how those shortcomings caused the alleged

violations of Plaintiff’s rights; and it does not identify any other previous instances of similar

violations that would have put the City on notice of a problem. See Okolo v. Metro. Gov’t of

Nashville, 892 F. Supp.2d 931, 944 (M.D. Tenn. 2012); Hutchison v. Metro. Gov’t of Nashville,

685 F. Supp.2d 747, 751 (M.D. Tenn. 2010); Johnson v. Metro. Gov’t of Nashville, No. 3:10-cv-

0589, 2010 WL 3619790, at **2-3 (M.D. Tenn. Sept. 13, 2010). Accordingly, the Court finds that

the complaint does not contain sufficient allegations to state a claim for municipal liability against

the City of Lewisburg. Any such claim will be dismissed.

       B.      Officer Southerland in his individual capacity

               1.      False arrest claims

       The complaint alleges that Plaintiff was falsely arrested by Officer Southerland, who knew

or should have known that Plaintiff was not guilty of the crime charged. Plaintiff does not clarify



                                                   4
whether he brings this false arrest claim under federal or state law. The Court presumes the claim

to be brought under both.    Voticky v. Village of Timberlake, Ohio, 412 F.3d 669, 677 (6th Cir.

2005) (“False arrest claims can be brought under either federal or state law.”).

       The Fourth Amendment requires that a law enforcement official have probable cause for

an arrest. U.S. Const. amend. IV. The probable cause necessary to justify an arrest is defined as

“whether at that moment the facts and circumstances within [the officers’] knowledge and of which

they had reasonably trustworthy information were sufficient to warrant a prudent man in believing

that the [arrestee] had committed or was committing an offense.” Radvansky v. City of Olmsted,

496 F.3d 609, 614-15 (6th Cir.2007) (quoting Beck v. Ohio, 379 U.S. 89, 91 (1964)). The probable

cause determination is limited to the “totality of the circumstances” known to the officer at the

time of arrest, including all facts known to the officer at the time. Gardenhire v. Schubert, 205

F.3d 303, 318 (6th Cir.2000).

       “When a plaintiff is arrested pursuant to a warrant, the plaintiff must show “that in order

to procure the warrant, [the officer] knowingly and deliberately, or with reckless disregard for the

truth, made false statements or omissions that created a falsehood and such statements or omissions

were material, or necessary, to the finding of probable cause.” Sykes v. Anderson, 625 F.3d 294,

305 (6th Cir. 2010) (citations omitted)). A facially valid warrant is not always sufficient to merit

dismissal of a false arrest claim brought pursuant to Section 1983 when evidence exists that a

defendant intentionally misled or intentionally omitted information at a probable cause hearing for

an arrest or search warrant if the misleading or omitted information is critical to the finding of

probable cause. See Mays v. City of Deyton, 134 F.3d 809, 816 (6th Cir. 1998); United States v.

Atkin, 107 F.3d 1213, 1217 (6th Cir. 1997). In the context of a warrantless arrest, a police officer




                                                 5
may be under some duty to make a reasonable investigation in determining whether adequate

probable cause exists for an arrest. See Gardenhire, 205 F.3d 303, 328.

       Here, the complaint alleges that, when Officer Southerland arrived at Plaintiff’s residence,

an alleged victim “testified to Gladden’s innocence” but the Officer nevertheless arrested Plaintiff

for aggravated domestic assault without probable cause. (Doc. No. 1 at 5). There is no information

in the complaint concerning why Officer Southerland came to Plaintiff’s residence in the first

place, what circumstances the Officer encountered upon his arrival, and whether the Officer had

arrived with arrest warrant or obtained one after Plaintiff’s arrest. As to Officer Southerland’s state

of mind while he was arresting Plaintiff, the complaint alleges that the Officer arrested Plaintiff

because he is an African-American and the alleged victims were “Anglo-American[s].” (Doc. No.

1 at 5). The complaint does not allege that Officer Richardson knowingly presented false evidence

to a court that resulted in wrongful charges against Plaintiff.

       The Court finds that, because the complaint does not allege with any particularity that there

were untrue factual assertions in an arrest warrant affidavit sworn out by Officer Richardson after

Plaintiff already had been taken into custody or that Officer Richardson knowingly presented false

testimony or evidence to a court that resulted in wrongful charges against Plaintiff, the complaint

fails to state a false arrest claim against Officer Richardson in his individual capacity. Plaintiff’s

allegations about Officer Southerland’s racially discriminatory motives are conclusory.           This

claim will be dismissed.

               2.      Failure to administer Miranda warnings

       Next, Plaintiff alleges that Officer Southerland violated Plaintiff’s rights by failing to

administer Miranda warnings. The Fifth Amendment to the Constitution provides that no person

“shall be compelled in any criminal case to be a witness against himself.” U.S. Const. amend. 5.


                                                  6
The Fifth Amendment privilege against self-incrimination is implicated whenever “an individual

is taken into custody or otherwise deprived of his freedom by the authorities in any significant way

and is subjected to questioning.” Miranda v. Arizona, 384 U.S. 436, 478 (1966). “[A] mere failure

to give Miranda warnings does not, by itself, violate a suspect’s constitutional rights or even the

Miranda rule.” United States v. Patane, 542 U.S. 630, 641 (2004). Here, the complaint does not

allege that Plaintiff was interrogated by officers or made any involuntary statements before having

been given his Miranda warnings. Indeed, Plaintiff does not seek to suppress any statements he

made prior to receiving his Miranda warnings. Consequently, there was no constitutional violation

simply because Plaintiff was not given his Miranda warnings. This claim lacks merit and will be

dismissed.

       C.      Judge Medley

       Judge Medley denied Plaintiff’s request to terminate the services of his court-appointed

defense attorney in September 2018 and presided over Plaintiff’s preliminary hearing in October

2018. Plaintiff seeks damages from Judge Medley for her alleged unconstitutional acts. (Doc. No.

1 at 7). However, a judge has absolute immunity from suit both from money damages and

injunctive relief for her judicial acts. See Butz v. Economou, 438 U.S. 478, 511-12 (1978), Kipen

v. Lawson, 57 Fed. App’x 69, 692 (6th Cir. 2003). Judicial immunity is an immunity from suit, not

just immunity from the assessment of money damages. See Mireles v. Waco, 502 U.S. 9, 11 (1991).

Because a plaintiff's allegations of bad faith, malice, or corruption against a judge cannot overcome

absolute judicial immunity from suit, a judge is entitled to have a suit accusing him or her of acting

in bad faith, maliciously, or corruptly dismissed on the basis of judicial immunity. See id.

       Judicial immunity from suit can be overcome in two situations, neither of which is

applicable here. A judge is not immune from liability for non-judicial actions, i.e., actions not



                                                  7
taken in the judge's judicial capacity, or for actions, though judicial in nature, which are taken in

the complete absence of all jurisdiction. See Mireles, 502 U.S. at 11-12; Stump v. Sparkman, 435

U.S. 349 (1978).     Neither of these exceptions to judicial immunity is applicable because the

alleged acts of Judge Medley in denying Plaintiff’s request to terminate the services of his court-

appointed attorney and in binding over the charges against Plaintiff to the Circuit Court clearly

were judicial acts taken in the course of her judicial capacity and were not committed in the

complete absence of all jurisdiction. The complaint makes no allegations that would subject Judge

Medley to liability in her individual capacity. Therefore, Judge Medley is absolutely immune from

this civil suit, and Plaintiff’s claims against her in her official and individual capacities must be

dismissed.

       D.      Plaintiff’s request for dismissal of state charges against him

       Next, the complaint specifically seeks a dismissal of all charges against Plaintiff. (Doc.

No. 1 at 7). The law is well established that “habeas corpus is the exclusive remedy for a state

prisoner who challenges the fact or duration of his confinement . . . even though such a claim may

come within the literal terms of § 1983.” Heck v. Humphrey, 512 U.S. 477, 481 (1994) (citing

Preiser v. Rodriguez, 411 U.S. 475, 488-90 (1973)) (emphasis added). A Section 1983 claim

challenging confinement must be dismissed even where a plaintiff seeks only injunctive or

monetary relief. Heck, 512 U.S. at 489-90 (claim for damages is not cognizable); Preiser, 411

U.S. at 488-90 (claim for injunctive relief is only cognizable under 28 U.S.C. § 2254).

Additionally, a state prisoner does not state a cognizable claim under Section 1983 where a ruling

on his claim would imply the invalidity of his conviction and/or confinement, unless and until the

conviction has been favorably terminated, i.e., reversed on direct appeal, expunged by executive

order, declared invalid by a state tribunal, or called into question by a federal court’s issuance of a



                                                  8
writ of habeas corpus. Heck, 512 U.S. at 486-87; Ruff v. Runyon, 258 F.3d 498, 502 (6th Cir.

2001). The United States Supreme Court extended Heck to bar Section 1983 actions that do not

directly challenge confinement, but instead challenge the procedures that imply unlawful

confinement. Edwards v. Balisok, 520 U.S. 641, 648 (1997).

        Plaintiff’s request for relief to have all charges dismissed directly challenges his continued

confinement. This request is barred by Heck and its progeny. Plaintiff’s concerns regarding the

constitutionality of his continued confinement would be more appropriately brought in a separate

petition for writ of habeas corpus, not in a civil rights complaint. Those claims will be dismissed

without prejudice, should Plaintiff wish to pursue them via the appropriate route.

        E.       State law claims

        Finally, to the extent the complaint could be construed to allege state law claims of false

arrest, 28 U.S.C. § 1367(a) provides that:

        [I]n any civil action of which the district courts have original jurisdiction, the
        district courts shall have supplemental jurisdiction over all other claims that are so
        related to claims in the action within such original jurisdiction that they form part
        of the same case or controversy . . . .

Id. The district court “may decline to exercise supplemental jurisdiction over a claim under

subsection (a) if . . . the district court has dismissed all claims over which it ha[d] original

jurisdiction . . . .” Id. at § (c)(3).

        Having dismissed Plaintiff’s federal claims, the Court declines to exercise supplemental

jurisdiction to hear any state law claims set forth in the complaint. As such, any state law claims

asserted in the complaint will be dismissed without prejudice, to be filed, if Plaintiff so chooses,

in a Tennessee state court.




                                                  9
V.     Conclusion

       For the reasons explained herein, the Court finds that the complaint fails to state claims

upon which relief can be granted under 42 U.S.C. § 1983 against both Defendants. 28 U.S.C. §

1915A. Therefore, this action will be dismissed.     28 U.S.C. § 1915(e)(2).     Plaintiff’s claims

concerning the validity of his continued confinement will be dismissed without prejudice, should

Plaintiff wish to pursue them by way of a petition for writ of habeas corpus. Likewise, Plaintiff’s

state law claims will be dismissed without prejudice, to be filed, if Plaintiff so chooses, in a

Tennessee state court.

       An appropriate Order will be entered.



                                             ___________________________________
                                             WILLIAM L. CAMPBELL, JR.
                                             UNITED STATES DISTRICT JUDGE




                                                10
